Citation Nr: 0414919	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  97-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hysterical psychoneurosis for the period from December 2, 
1943 to May 5, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
hysterical psychoneurosis for the period from May 6, 1996 to 
May 2, 1999.

3.  Entitlement to an effective date prior to May 3, 1999 for 
the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in November 1996 and December 1999. 

In a May 2002 decision, the Board denied the claims currently 
on appeal.  The veteran appealed these denials, and, in an 
October 2003 memorandum decision, the United States Court of 
Appeals for Veterans Claims (Court) vacated these denials and 
remanded this case back to the Board.  While the Board, in 
its May 2002 decision, also granted a 100 percent evaluation 
for hysterical psychoneurosis as of May 3, 1999 and dismissed 
a claim for an earlier effective date for a grant of 
educational benefits, it is clear from the Court's decision 
that these matters are not presently on appeal.  


REMAND

In the November 2003 decision, the Court noted that VA had 
not fulfilled its duty to assist the veteran under 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159 (2003), 
as it had failed to make adequate efforts to obtain records 
from Dr. Kathryn Eppel, Dr. Tim Stivrins, and Bryan Memorial 
Hospital.  The Court cited to VA's duty to make follow-up 
requests for medical records following initial unsuccessful 
record requests under 38 C.F.R. § 3.159(c)(1).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  It is imperative that 
the RO specifically inform the veteran of 
the need for signed release forms, with 
address information, for Dr. Kathryn 
Eppel, Dr. Tim Stivrins, and Bryan 
Memorial Hospital.    

2.  After receiving the necessary signed 
release forms, the RO should contact Dr. 
Eppel, Dr. Stivrins, and Bryan Memorial 
Hospital and request that each of these 
treatment providers send records of all 
treatment of the veteran to the RO.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records has negative results, 
documentation to that effect must be 
added to the claims file.

3.  The RO should then review the claims 
file to ensure that all requested 
development has been completed in 
accordance with the instructions of this 
REMAND.  The RO should ensure that any 
incomplete development be addressed prior 
to proceeding to paragraph 4.  

4.  Then, the RO should readjudicate the 
veteran's claims of entitlement to an 
evaluation in excess of 10 percent for 
hysterical psychoneurosis for the period 
from December 2, 1943 to May 5, 1996, 
entitlement to an evaluation in excess of 
30 percent for hysterical psychoneurosis 
for the period from May 6, 1996 to May 2, 
1999, and entitlement to an effective 
date prior to May 3, 1999 for the grant 
of entitlement to TDIU.
If the determination of one or more of 
these claims remains less than fully 
favorable to the veteran, the RO should 
furnish him with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and afford him a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


